692 N.W.2d 384 (2005)
PEOPLE
v.
CAMBURN.
No. 127496.
Supreme Court of Michigan.
January 31, 2005.
SC: 127496, COA: 246786.
On order of the Court, the motion for immediate consideration, the motion to file brief in excess of fifty pages, and the application for leave to appeal the October 5, 2004 judgment of the Court of Appeals are considered. The motion for immediate consideration and the motion to file brief in excess of fifty pages are GRANTED. The application for leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.